OFFICE   OF THE   ATTORNEY    GENERAL    OF TEXAS

                           AUSTIN




                                              JunQ 5, 1939


!5Smorc;ble     Yriroblo
          T. I.:.                                 ,'
Firet .ssiotat sto to hqn3rlntendent
3.ltM.n
      ( Tex:?s
          *e .zSzlri~of the contractto &Ich you r0reer was
expressly mthorlzed by statute as noted &ovo. Vieastmmo
thntthe contractams executedandapprmredbytheoounty
saperlntendtitti suchmmnerastonmlsethesemeavalSl
aontraot of the school districtfor Omospthe trw&aeswam
act&g. It ls probable that thie dlstxict did notentirely
                              ,butthatsamelssUllln
t3xlstmce lnsoalr as                 cecUanelexmtarysohool
thmelnle concerned. Qtastati.'c~.%~W&S~~                    !2"'
xc%; cotmty Board ef sahoo1-
(2) 805; WdphaLT w. 34x c&lea*         eso-s. w. &*      &t&e
2922+f,RtmisedC1~ilStatutes.         &.Whaxthisbe'txuear
not, bmrever, it is OtF 0plnlQn that    the sment
aoaldnotbedt!prlv'edorhfs~~tbythegrotxpingonlar.

        .constl-
l.ausisl;pairingtheob~~?-~%~~
tocontm&srPadsbytheSta~aa~asbyindirillaals.
6 R.C.L. 333; l2 C.J. 996 and lOl4. &   smm llhdse q-
plus to CcmtTads of aLunlul~tlea.     Young 'OS.city Qr
colora&,      s. w. 986.